DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04 May 2022 has been entered.  Claims 1 – 3, 6 – 12, 14 and 16 – 18 are pending and currently being examined.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3, 6 – 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Money (US Patent 2,125,645 A) in view of Hulse (PG Pub US 20110229353 A1) and in view of Ryoo (PG Pub US 20130108484 A1) and further in view of Maganhoto (US Patent 8,888,468 B2).

    PNG
    media_image1.png
    774
    1075
    media_image1.png
    Greyscale

Annotated Figure 2 of Money
In Re Claim 1, Money discloses a compressor (Figure 2) comprising: a case (1, 6); a stator (10), accommodated in the case (1, 6), and including a stator core (a stator must have a core) (Page 1, Column 1, Lines 35 – 40) and a stator coil (see annotated figure above); a rotor (19) rotatably disposed in an inside of the stator core (10) (Page 1, Column 1, Lines 54 – 55); a bracket (9, 21, 25) coupled to a lower portion of the stator core (see annotated figure above) and supporting the stator core (via element 8) (Page 1, Column 1, Lines 40 – 42); a rotation shaft (20) configured to rotate together with the rotor (19) (Page 1, Column 1, Lines 54 – 55), and having a cavity (20 is hollow, the cavity is the hollow portion) for raising oil (30) stored in the case (Page 1, Column 2, Lines 44 – 51); a pickup shaft (26) accommodated in the cavity (as shown in Figure 2); and a support member (27) connected to the pickup shaft (26) to support the pickup shaft (Page 1, Column 2, Lines 37 – 40), wherein the bracket comprises a bracket body (every object must have a body), and a coupling portion (see annotated figure above) which is provided in the bracket body, the coupling portion has a coupling portion body (every object must have a body), the coupling portion body (see annotated figure above) extending downward from the bracket body (the portion inside the annotated rectangle in the annotated figure above extends downward from the bracket body – which is the rest of 9).
Although Money states that the supporting member (27) can be attached to the coupling portion body (portion 25) (Page 1, Column 2, Lines 39 – 40 state that 27 can be attached to 25), it does not disclose that the support member extends over the outer periphery of the bracket into an accommodation space groove in the coupling portion body.
However, Hulse discloses a bracket (7) having two coupling portion bodies (bearing flanges 7a / 7b) to which support member (40) is connected, the coupling portion bodies (7a / 7b) being an integral part of the bracket body (7, every object must have a body) so as to form a groove (7a) that extends inward from an outer periphery of the bracket (Figure 4), and that provides an accommodating space between the coupling portion body (7a / 7b) and the stator core (5) (paragraph [0052] states that stator core defines an upper portion of the accommodating space 7a), and the support member (40) extends over the outer periphery of the bracket (7, 7a, 7b) into the accommodating space (7a) so that the support member (40) is coupled to the bracket (7, 7a, 7b) (paragraph [0053]).

    PNG
    media_image2.png
    800
    1228
    media_image2.png
    Greyscale

Annotated perspective view of (25) shown in Figure 5 of Money modified by the bearing cradle of Hulse
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify the annular periphery of coupling portion body element (25) of Money to incorporate the bearing flanges (7b) of Hulse to which support member is coupled, and to substitute the supporting member (27) of Money with the supporting member (40) of Hulse for the purpose of allowing the pickup shaft freedom to move in radial directions orthogonal to the crankshaft, without allowing generation of undesirable noises, upon operation of the compressor at high rotation speeds, by intermittent contacts between the cavity wall and the pickup shaft (see paragraph [0015] of Hulse).
Money and Hulse are silent with regards to some of the details of the stator such as the insulators.
However, Ryoo discloses a stator (210 in Figure 10) comprising a stator core (212), stator coil (213), and an insulator (211, 214) disposed between the stator coil (213) and the stator core (212) (although the details of the stator 210 are not labeled in Figure 3, it best shows that both insulator components 211 and 214 are disposed between the coils 213 and the stator core 212) below the stator core (depending on which one of 211 or 214 is disposed below the stator core Figure 3), Figure 10 depicts that the insulator includes an upper insulator (211 if that is the top side) disposed on the stator core (212) and a lower insulator (214 that is on the opposite side i.e. the bottom side) disposed below the stator core (212) (see paragraph [0056)).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to incorporate the insulators as taught by Ryoo on the stator core of Money / Hulse for the purpose of insulating the stator coil from the stator core.
Money, Hulse and Ryoo do not explicitly disclose that the bracket body and the coupling portion is made of metal.
However, Figure 1 of Maganhoto discloses a bracket (20) coupled to the lower portion of stator core (4) and supporting the stator core (4) via suspension (10).  The bracket body (20) is made of metal (see Column 4, Lines 2 – 5: “base plate 20 formed from a flat or substantially flat metal sheet”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to make the bracket body and coupling portion of Money / Hulse / Ryoo from metal as taught by Maganhoto because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (See MPEP 2144.07 In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960)).

In Re Claim 2, Money, Hulse, Ryoo and Maganhoto disclose all the limitations of Claim 1, and, Ryoo further teaches that the insulator is made of PBT (paragraph [0057] of Ryoo) which is a thermoplastic.  The bracket is made of metal as taught by Maganhotao which is clearly stronger than the thermoplastic material that the insulator is made of as taught by Ryoo.

In Re Claim 3, Money, Hulse, Ryoo and Maganhoto disclose all the limitations of Claim 2, and although the metal has not been explicitly disclosed by Maganhoto to be steel, It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to select steel as the metal of choice for the bracket of Money because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (See MPEP 2144.07 In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960)).  It should be noted that the thrust washer (25) of Money that is being designated as part of the bracket is also well known to be made of steel.

In Re Claim 6, Money, Hulse, Ryoo and Maganhoto disclose all the limitations of Claim 3, and, Hulse further teaches that the support member (40) comprises an insertion portion (41c) inserted in the accommodating space (7a).

In Re Claim 7, Money, Hulse, Ryoo and Maganhoto disclose all the limitations of Claim 6, and Hulse further depicts in Figure 5 that the insertion portion (41c) inserted in the accommodating space (7a) is positioned between the coupling portion body (7b) and the stator core (5).

In Re Claim 8, Money, Hulse, Ryoo and Maganhoto disclose all the limitations of Claim 6, and Hulse further teaches that the insertion portion (41c) inserted in the accommodating space (7a) extends out of the accommodation space (i.e. the corner portion 41a between 41c and 41).

In Re Claim 9, Money, Hulse, Ryoo and Maganhoto disclose all the limitations of Claim 6, and Hulse further teaches that the support member (40) further comprises an extension portion (42) bent from the insertion portion (41c), and the pickup shaft (80) comprises a through portion (34) which the extension portion (42) penetrates (Figure 1 and 1a).
 
In Re Claim 10, Money, Hulse, Ryoo and Maganhoto disclose all the limitations of Claim 9, and Hulse further teaches the extension portion (42) comprises a first extension portion (41a, 41) bent downward from the insertion portion (41c), and a second extension portion (horizontal portion between vertical portions 41) bent from the first extension portion (41a, 41) and penetrating the through portion (34).

In Re Claim 11, Money, Hulse, Ryoo and Maganhoto disclose all the limitations of Claim 9, and Figure 5 of Hulse depicts that the diameter of the accommodating space (7a) is slightly larger than the diameter of the support member (40), therefore the diameter of the accommodating space (7a) must be smaller than three times the diameter of the support member (40).

In Re Claim 18, Ryoo discloses that the insulator (211 or 214) is disposed below the stator core (212) (depending on which one of 211 or 214 is disposed below the stator core as orientated in Figure 3, one of them must be below and the other must be above); Hulse discloses that pickup shaft (30) is supported by the bracket (7) via support member (40) having an extension portion (41) coupled to the pickup shaft (30) and an insertion portion (41c) bent from the extension portion (41), the extension portion (41) of the support member (40) extends over the outer periphery of the bracket and the insertion portion (41c) of the support member (40) is inserted into the accommodating space (7a) so that the support member (40) is coupled to the bracket (paragraph [0053] of Hulse).  The apparatus of Money, Hulse, Ryoo and Maganhoto as applied to Claim 1 therefore discloses all the limitations of Claim 18.


Response to Arguments
Applicant’s arguments are moot in view of new grounds of rejection presented in this office action.

Allowable Subject Matter
Claims 12, 14, 16 and 17 are allowable in view of the prior art of record.


Reasons for indicating Allowable Subject Matter
The prior art does not disclose the compressor of Claim 12, but more specifically “a coupling portion made of metal and comprising a coupling portion body extending downward from a lowest unit core of the plurality of unit cores so as to form a groove that provides an accommodating space which is provided in the coupling portion body and extending in a horizontal direction so that the support member is inserted into the accommodation space” in combination with all the other limitations of Claim 12.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DNYANESH G KASTURE whose telephone number is (571)270-3928. The examiner can normally be reached Mon-Thu, 7:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.G.K/Examiner, Art Unit 3746                                                                                                                                                                                                        
/PHILIP E STIMPERT/Primary Examiner, Art Unit 3746